DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 17 December 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 16 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 16 each require at least a doorbell system comprising: a doorbell having: a doorbell housing; a speaker coupled to the doorbell housing; a visitor detection system coupled to the doorbell housing, the visitor detection system including a button, a camera, a microphone, and a motion detector; a first low-energy transceiver coupled to the doorbell housing, the first low-energy transceiver configured to activate in response to the doorbell performing at least one of sending a first transmission that is less than a predetermined transmission threshold and receiving a second transmission that is less than the predetermined transmission threshold; a first high-energy 
The prior arts on record teach the following: a doorbell system comprising: a doorbell having: a doorbell housing; a speaker coupled to the doorbell housing; a visitor detection system coupled to the doorbell housing, the visitor detection system including a button, a camera, a microphone, and a motion detector; a first low-energy transceiver coupled to the doorbell housing; a first high-energy transceiver coupled to the doorbell housing, wherein the first low-energy transceiver and the first high-energy transceiver are configurable to transmit data, and wherein the first high-energy transceiver is configured to deactivate in response to activating the first low-energy transceiver, and a chime having: a chime housing, a second low-energy transceiver coupled to the chime housing; and a second high-energy transceiver coupled to the chime housing,.


Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.